DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments/ amendments, dated 5/10/2021, have overcome:
The objection(s) to claim(s) 10.
The rejection of claim(s) 1-4, 6, 10, 12-13, 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (for indefiniteness).
The aforementioned objections/ rejection(s) has/ have been withdrawn.
The arguments/ amendments, dated 5/10/2021, with respect to the rejection of claim(s) 1-4, 6, 10, 12-13, 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (as failing to comply with the written description requirement), have been fully considered but are not considered persuasive.  
Applicant argues: Examiner is misinterpreting the claim requirement “the alloy layer comprising a continuous mesh structure having more alloy material than openings relative to a surface of the tubular body” (within claim 1, lines 3-4).  Applicant is not trying to claim (nor does the specifications discuss) the volume ratios of alloy material within the alloy layer vs the spaces in the alloy layer to form the mesh construct.  Instead due to the “a surface of the tubular body” clause at the end of the aforementioned claim requirement Applicant argues it is clear that “the openings” refer to the anterior opening (15), as seen in figs. 1-2, which covers much less space than the alloy layer/ continuous mesh structure.  
Examiner disagrees with this argument.  Prior to “the openings” in claim 1, line 4, Applicant has claimed no openings; as such, Examiner assumed “the openings” referred to the non-claimed (but inherent) openings required to make the alloy layer a mesh.  Additionally, the inclusion of the “a surface of the tubular body” clause at the end of the aforementioned claim requirement does not clarify that the structure having more alloy material than openings (the openings being the anterior side wall opening).  As such, Examiner is interpreting the claim clause “the alloy layer comprising a continuous mesh structure having more alloy material than openings relative to a surface of the tubular body” to mean: the alloy layer, which is made of a continuous mesh structure, has more alloy (metal) than openings (referring to the inherent openings to define the mesh of the alloy layer) in relation to an entire surface of the tubular body (including both the alloy layer and the polymer layer).
The aforementioned rejection is maintained.
Additionally, on pages 9-10 of Applicant’s arguments/ remarks, dated 5/10/2021, Applicant argues the “objections”/ comments provided by Examiner in the previous response to arguments (dated 12/8/2020) with respect to Sampognaro et al. (US 2011/0270373 A1 – as previously cited) and doesn’t understand their purpose.  These were not in fact “objections” merely responses to Applicant’s arguments to provide Applicant a better understanding of what was not found convincing in Applicant’s arguments.  Specifically:
Applicant was previously distinguishing their own invention from that of Sampognaro et al. by stating: the claimed alloy layer is uniform and homogenous structure, the layer as disclosed by Sampognaro et al. is not, and as it’s not uniform and homogenous then it can’t be considered a layer anymore (pages 7-8).  Examiner understood this argument, and intended limited interpretation of, “layer” to be an attempt to redefine the term 
Applicant was previously distinguishing their own invention from that of Sampognaro et al. by stating: the side wall opening (access port 615) of Sampognaro et al. is created as a variation of pattern in the original alloy layer, as opposed to the current invention which has the side wall opening formed in it/ added to it.  This argument focuses on how the final product is made, which is why Examiner explained that this argument would not be found convincing as the mode of manufacture/ order of steps in the manufacture product are irrelevant to the product itself in the final products are the same.  Currently, Applicant is stating that they are merely trying to explain the functional language.  Examiner does not consider this to be functional language, it is mode of manufacture/ order of steps in the manufacture product and as such is irrelevant to the product itself in the final products are the same.
Applicant was previously distinguishing their own invention from that of Sampognaro et al. by stating: the two inventions are for different intended uses (pages 8-9).  Examiner had previously explained a recitation of the intended use of the claimed invention/ structure must result in a structural difference between the claimed invention/ structure and the prior art in order to patentably distinguish the claimed invention/ structure from the prior art.  Currently, Applicant is stating that these arguments were merely to help point out why the claims structure differs from the prior art.  Examiner is maintaining her stance, a recitation of the intended use of the claimed invention/ 
Declaration
The declaration under 37 CFR 1.132 filed 5/10/2021 is insufficient to overcome the rejection of claim(s) 1-4, 6, 10, 12-13, 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, (as failing to comply with the written description requirement) as set forth in the last Office action because:  the declaration fails to show where support for “the alloy layer comprising a continuous mesh structure having more alloy material than opening relative to a surface of the tubular body” within the originally filed disclosure can be found.  A statement from the inventor stating that the stent has this feature is insufficient.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6, 10, 12-13, 15-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Within claim 1, lines 3-5: Applicant claims, “the alloy layer comprising a continuous mesh structure having more alloy material than openings relative to a surface of the tubular body”; Examiner can find no support within the original disclosure for this claim requirement (despite Applicants’ citations of paragraph 2 and figs. 1-2 as support).  It can not be seen from the original drawings nor is it discussed within the original specification the volume/ ratios of alloy material within the alloy layer vs the spaces therein to form the mesh construct (allowing the structure to expand).  As can best be seen by the Examiner within fig. 1, the alloy layer is made from a series of sinusoidal rings with space therebetween and between with struts and peaks/ valleys of each ring, as such it appears there is more “opening” to alloy within the alloy layer.  Claim(s) 2-6, 10, 12-13, 15-16, which depend from claim 1, inherit all the problems associated with claim 1.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 6, 10, 12-13, 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Within claim 1, lines 3-5: Applicant claims, “the alloy layer comprising a continuous mesh structure having more alloy material than openings relative to a surface of the tubular body”; it is unclear, and therefore indefinite, what “openings” are being referred to?  The inherent openings 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gage et al. (US 2014/0018721 A1 – as previously cited) discloses a stent (dialysis access graft), as can be seen in fig. 12, comprising a tubular body with an outer alloy layer (housing 40p) with more alloy material than openings (because it is solid) having an anterior side wall opening (open anterior portion of the housing 40h) and an inner polymer layer (conduit 202) forming a closure member within the anterior side wall opening (open anterior portion of the housing 40h; however does not disclose the tubular body to be self expanding.
LEE (US 2014/0052231 A1 – as previously cited) discloses a stent, as can be seen in fig. 3, comprising a tubular body with an alloy layer (wire frame 130) having an anterior side wall opening (window 140) and polymer layer (covering 150) forming a closure member within the anterior side wall opening (window 140); however does not disclose the tubular body to be self expanding nor the alloy layer (wire frame 130) to be the outer layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774